UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN T. WILLIAMS, et al.,

                                  Plaintiffs,                        19-CV-8736 (CM)
                      -against-                        ORDER DENYING REQUEST FOR PRO
                                                               BONO COUNSEL
 UNITED STATES OF AMERICA, et al.,

                                  Defendants.

COLLEEN McMAHON, Chief United States District Judge:

        Plaintiff John T. Williams is proceeding pro se and in forma pauperis. On November 12,

2019, the Court directed Plaintiff to show cause, within thirty days, why his claims under the

Federal Tort Claims Act should not be dismissed as either untimely or unexhausted. On

November 20, 2019, Plaintiff Williams moved for appointment of pro bono counsel to represent

him and his two businesses.

        The factors to be considered in ruling on an indigent litigant’s request for counsel include

the merits of the case, Plaintiff’s efforts to obtain a lawyer, and Plaintiff’s ability to gather the

facts and present the case if unassisted by counsel. See Cooper v. A. Sargenti Co., 877 F.2d 170,

172 (2d Cir. 1989); Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). Of these, the

merits are “[t]he factor which command[s] the most attention.” Cooper, 877 F.2d at 172. Because

the Court is inclined to dismiss Plaintiff’s claims as either untimely or unexhausted, Plaintiff’s

motion for counsel is denied without prejudice to renewal at a later date.

        The Court grants Plaintiff thirty days from the date of this order to file a declaration as

outlined in the November 12, 2019 order.
                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s motion for pro bono counsel (ECF No. 7) is denied without prejudice, and

the Clerk of Court is directed to terminate it.

       Plaintiff must submit a declaration within thirty days from the date of this order. If

Plaintiff fails to comply within the time allowed, and he cannot show good cause to excuse such

failure, the complaint will be dismissed for the reasons set forth in the November 12, 2019 order.

          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:     November 27, 2019
            New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                  2
